Citation Nr: 0500994	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  03-26 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a right knee disability.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for degenerative joint disease of the right hip.

3.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for degenerative joint disease of the left hip.

4.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for right shoulder disability.

5.  Entitlement to a total disability compensation rating 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to July 
1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The veteran testified at a May 2004 Travel Board hearing 
before the undersigned Veterans Law Judge.  At that time, she 
raised the issue of entitlement to service connection for a 
left shoulder disability secondary to her service-connected 
left knee disability.  The Board notes that the veteran has 
also submitted medical evidence that raises the issue of 
entitlement to service connection for a right ankle fracture 
secondary to her service-connected left knee disability.  
These issues are referred to the RO for initial development 
and adjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

During her May 2004 Travel Board hearing before the 
undersigned, the veteran testified that she had been 
previously awarded vocational rehabilitation training from 
VA, which was later discontinued because of her disabilities.  
However, there are no vocational rehabilitation training 
records in the claims files.  As these records are pertinent 
to the claim for TDIU and are within the control of VA, they 
should be obtained and associated with the claims files.  See 
Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  

The veteran also testified that she was receiving disability 
benefits from the Social Security Administration (SSA).  The 
evidence of record shows that a July 2001 disability 
examination report is of record.  However, although there is 
subsequent documentation of VA efforts to receive further 
evidence from SSA, there is no SSA decision or other 
associated medical records in the veteran's claims files.  If 
such SSA decision and medical records exist, they should be 
obtained and incorporated into the claims files.  38 U.S.C. 
§ 5103A (West 2002).  

The Board notes that there is no VA Form 21-8940, Application 
for Increased Compensation Based on Unemployability in the 
claims file. If not already accomplished, the RO should 
forward a VA Form 21-8940 to the veteran.

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claims are REMANDED to 
the RO for the following actions:

1.  The RO should forward a VA Form 21- 
8940, Application for Increased 
Compensation Based on Unemployability, to 
the veteran, if not already accomplished.

2.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers, VA or non-VA, who treated her 
for her claimed disabilities.  After the 
veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folders.  All records for treatment in 
the VA Medical Center in Pensacola, 
Florida, dated from December 2003 to the 
present should also be obtained.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file.  The veteran is to 
be notified of any unsuccessful efforts 
in this regard.

3.  The RO should also obtain and 
associate the veteran's vocational 
rehabilitation records with the claims 
file.

4.  The RO should request all documents 
pertaining to any award of benefits from 
the SSA, and specifically request a copy 
of the decision awarding any benefits and 
copies of the medical records, other than 
the July 2001 orthopedic examination, 
upon which the SSA based its decision.

5.  Thereafter, the RO should undertake 
any other development deemed necessary 
and readjudicate the veteran's claims.  
If any of the issues remain denied, a 
supplemental statement of the case must 
be provided to the veteran and his 
representative.  The RO must ensure that 
the veteran has been properly notified 
what evidence is necessary to 
substantiate each claim, what portion of 
that evidence must be secured by the 
veteran, and what portion will be secured 
by VA.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the appellant's claims. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




